                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEEE DIVISION
______________________________________________________________________________

MID-SOUTH AG EQUIPMENT, INC.,

               Plaintiff,

v.                                                         Case No. ___________________

WACKER NEUSON SALES AMERICAS, LLC,                                JURY DEMANDED

            Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________


       COMES NOW the Plaintiff, Mid-South Ag Equipment, Inc., by and through its attorneys

of record, and, for its cause of action against Wacker Neuson Sales Americas, LLC would

respectfully state and show unto the Court as follows:

                                           I. Parties

       1.      Plaintiff, Mid-South Ag Equipment, Inc. (“Mid-South”), is a corporation

organized under the laws of the State of Tennessee, with its principal place of business at 3044

Highway 302, Byhalia, Mississippi. Mid-South is authorized to conduct business in the State of

Kentucky and has a business location in Owensboro, Kentucky.

       2.      Defendant, Wacker Neuson Sales Americas, LLC, (“Wacker Neuson”) is a

domestic limited liability company organized under the laws of the State of Wisconsin, with its

principal place of business at N92W15000 Anthony Avenue, Menomonee Falls, Wisconsin. The

agent for service of process for Defendant is Corporation Service Company, 8040 Excelsior



                                                1


            Case 2:20-cv-01899-LA Filed 12/23/20 Page 1 of 11 Document 1
Drive, Suite 400, Madison, Wisconsin. Wacker Neuson is authorized to conduct business in the

State of Kentucky; does conduct business in the State of Kentucky; and also maintains a

designated registered agent for service of process in the State of Kentucky, to wit: CT

Corporation System, 306 W. Main Street, Suite 512, Frankfort, Kentucky 40601.                 Upon

information and belief, Wacker Neuson Corporation is the sole member of Wacker Neuson Sales

Americas, LLC. Wacker Neuson Corporation is incorporated under the laws of the State of

Wisconsin and has its principle place of business at N92W15000 Anthony Avenue, Menomonee

Falls, Wisconsin.

                                   II. Jurisdiction and Venue

       3.      This Honorable Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1332,

based upon diversity of citizenship, and the matter in controversy, exclusive of interest and costs,

exceeds $75,000.

       4.      Venue is proper in this Honorable Court as the Distributor Agreement executed

by the parties, a copy of which is attached hereto and marked as Exhibit A, requires that any

dispute between the parties arising under or related to the Distributor Agreement be filed in the

state or federal courts in Milwaukee County or Waukesha County, and that the parties consent to

and waive any objection to venue and/or personal jurisdiction in such courts.

                                       III. Factual Allegations

       5.      In the fall of 2016, Wacker Neuson approached Mid-South about selling their

products through their Owensboro, Kentucky location.

       6.      Mid-South primarily deals in agriculture equipment and focuses its sales efforts

on agricultural customers, such as farmers and fertilizer manufacturers. At the time, Mid-South

did not sell construction equipment.


                                                  2


            Case 2:20-cv-01899-LA Filed 12/23/20 Page 2 of 11 Document 1
        7.      On September 27, 2016, David Murphy of Wacker Neuson met with Kent Shaw

of Mid-South. In that meeting, David Murphy attempted to persuade Kent Shaw to agree to

purchase for resale construction equipment in addition to agricultural equipment. David Murphy

also attempted to persuade Kent Shaw to purchase for resale certain construction equipment

which was dissimilar to the type and size of Ag loaders that Mid-South typically dealt in. Kent

Shaw explained that Mid-South did not operate in the construction industry and that Mid-South

did not believe it would be able to sell construction equipment. Kent Shaw also explained that

certain of the construction equipment David Murphy was contemplating was dissimilar to the Ag

loaders that Mid-South typically sold and that Mid-South did not believe they would be able to

sell that equipment. In an effort to convince Mid-South to expand into construction equipment

and to accept the dissimilar equipment, David Murphy promised that Wacker Neuson would

either (1) accept a return of the dissimilar construction equipment and issue a refund or (2)

facilitate the purchase of the dissimilar construction equipment by a different Wacker Neuson

dealer if Mid-South could not sell the dissimilar construction equipment. David Murphy

promised that Mid-South would not be financially responsible for any construction equipment

that Mid-South could not sell. In reliance on David Murphy’s promise, Mid-South agreed to

accept the dissimilar equipment in addition to the agricultural equipment that Mid-South

believed it could resell.

        8.      Following the September 27, 2016 discussions, Mid-South and Wacker Neuson

entered into a written Distributor Agreement on or about October 25, 2016, under the terms of

which Mid-South was appointed by Wacker Neuson as an authorized distributor of certain

Wacker Neuson products. See Exhibit A.

        9.      Pursuant to the Distributor Agreement, Mid-South was assigned by Wacker


                                              3


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 3 of 11 Document 1
Neuson an area of responsibility within which it was authorized to sell Wacker Neuson products.

The area of responsibility included Owensboro, Kentucky.

       10.      In reliance on the promises of David Murphy, Mid-South agreed to maintain

specific construction products and larger wheel loaders as inventory at its Owensboro, Kentucky

location. Specifically, Mid-South agreed to inventory 18 wheel-loaders and various attachments

(the “Inventory”) at a cost of over $900,000.

       11.      Mid-South was unable to sell the Inventory and advised Wacker Neuson on

multiple occasions that it was not able to sell the Inventory.

       12.      Although Wacker Neuson, through David Murphy, represented that Wacker

Neuson would either (1) accept a return of the Inventory and issue a refund or (2) facilitate the

purchase of the Inventory by a different Wacker Neuson dealer if Mid-South could not sell the

Inventory, Wacker Neuson failed to do either.

       13.      Instead, Wacker Neuson, through David Murphy, Lloyd Hampton and others,

feigned at attempting to resolve the problem for over two years.

       14.      On November 18, 2019 Gary Reid of Mid-South informed David Murphy that

Mid-South was terminating the Distributor Agreement and demanded that Wacker Neuson

repurchase the Inventory. See Exhibit B.

       15.      Kentucky Revised Statutes Annotated, § 365.805, provides that “[i]f a retailer

enters into a retail agreement contract, written or unwritten, with a supplier where the retailer

agrees to maintain an inventory and the contract is terminated, the supplier shall repurchase the

inventory as provided in KRS 165.800 to 365.840.”

       16.      Kentucky Revised Statutes Annotated, § 365.810(1)(a), provides that “[t]he

supplier shall repurchase inventory previously purchased from the supplier and held by the


                                                  4


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 4 of 11 Document 1
retailer on the date of termination of the retail agreement contract. The supplier shall pay one

hundred percent (100%) of the net cost, plus any freight charges paid, of all new, unsold,

undamaged, and complete farm implements, tractors, farm machinery, utility and industrial

equipment, construction and excavating equipment, consumer products, and any attachments for

the equipment, and one hundred percent (100%) of the current net price of all new, unused, and

undamaged repair parts or superseded parts.”

       17.      Kentucky Revised Statutes Annotated, § 365.810(2), provides that “[t]he supplier

shall pay the retailer five percent (5%) of the current net price on all new unused, and

undamaged repair parts or superseded parts to cover the cost of handling, packing, and loading.”

       18.      Kentucky Revised Statutes Annotated, § 365.810(1)(b), provides that “[the

supplier shall repurchase inventory used in demonstrations, including inventory leased or rented

primarily for demonstration or lease purposes, at its agreed depreciated value, if the equipment is

in like-new condition and has not been damaged.”

       19.      Kentucky Revised Statutes Annotated, § 365.820(6), provides that “inventory

used in demonstrations or leased, as provided in KRS 365.810, shall be considered new and

unused.”

       20.      Kentucky Revised Statutes Annotated, § 365.840, provides that “[t]he provisions

of KRS 365.800 to 365.840 shall apply to all retail agreement contracts entered into before June

25, 2013, which have no expiration date and are a continuing contract, and to all other contracts

entered into or renewed on or after June 25, 2013.”

       21.      Kentucky Revised Statutes Annotated, § 365.834, provides that “[t]he provisions

of KRS 365.800 to 365.840 shall represent a public policy of this Commonwealth and shall not

be waivable in any retail agreement contract, and any attempted waiver shall be void.”


                                                5


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 5 of 11 Document 1
       22.      At the time of the termination of the Distributor Agreement, Mid-South had an

inventory of equipment and parts purchased from Wacker Neuson at a cost of $990,933.43. A

true and correct list of said inventory is attached hereto and marked as Exhibit C.

       23.      Despite the provisions of Kentucky Revised Statutes Annotated, § 365.820(6),

that “inventory used in demonstrations or leased, as provided in KRS 365.810, shall be

considered new and unused,” Wacker Neuson refused to repurchase the inventory without

imposing a unilateral deduction of more than $400,000.

       24.      Kentucky Revised Statutes Annotated, § 365.825, provides that “[i]f any supplier

fails or refuses to repurchase any inventory covered under the provisions of KRS 365.800 to

365.840 within sixty (60) days after shipment to the supplier, the supplier shall be liable in a civil

action for one hundred percent (100%) of the current net price of the repair parts and superseded

parts inventory, plus five percent (5%) for handling, packing and loading, if applicable, and one

hundred percent (100%) of the net cost of all other inventory, plus any freight charges, paid by

the retailer, the retailer’s reasonable attorney’s fees, court costs, and interest on the current net

price computed at the legal interest rate from the sixty-first day after shipment.”

       25.      Mid-South made the initial shipment of the Inventory to Wacker Neuson for

repurchase pursuant to Kentucky Revised Statutes Annotated, § 365.825, on June 25, 2020.

       26.      Although Wacker Neuson accepted the first shipment of Inventory, it advised

Mid-South that it would not repurchase the Inventory at the rates required by the Kentucky

Statute and informed Mid-South that it refused to accept any further shipments of Inventory.

      27.      Wacker Neuson has refused and continues to refuse to repurchase the Inventory

without imposing a unilateral reduction of over $400,000.




                                                  6


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 6 of 11 Document 1
                                     COUNT I
                       STATUTORY CLAIMS UNDER KENTUCKY LAW

       28.      The allegations set forth in the preceding paragraphs are hereby realleged and

incorporated herein by reference as if set forth verbatim.

       29.      The Distributor Agreement between Mid-South and Wacker Neuson is a retail

agreement contract under Kentucky Revised Statutes, §§ 365.800, et seq.

       30.      Wacker Neuson is a supplier pursuant to Kentucky Revised Statutes, § 365.800.

       31.      Contrary to the provisions of Kentucky Revised Statutes, § 365.832, Wacker

Neuson coerced Mid-South to agree to accept delivery of inventory which Mid-South had not

ordered voluntarily.

       32.      Contrary to the provisions of Kentucky Revised Statutes, § 365.831, Wacker

Neuson substantially changed the competitive circumstances of a retail agreement contract, the

Distributor Agreement, without good cause by requiring Mid-South to agree to purchase and

maintain inventory that it was unable to sell at the Owensboro location.

       33.      As a result of Defendant’s actions, Mid-South agreed to maintain an inventory, as

that term is defined in Kentucky Revised Statutes, § 365.800, of farm equipment, machinery and

parts purchased from Defendant.

       34.      Mid-South gave notice to Wacker Neuson terminating the Distributor Agreement.

       35.      Mid-South requested that Wacker Neuson repurchase the Inventory that Wacker

Neuson required it to purchase.

       36.      Wacker Neuson refused to repurchase the Inventory as required by Kentucky

Revised Statutes, §§ 365.800 to 365.840, without improperly and unilaterally imposing a

deduction of more than $400,000 for inventory used in demonstrations that, by the express



                                                 7


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 7 of 11 Document 1
provisions of Kentucky Revised Statutes, § 365.820, “shall be considered new and unused.”

       37.      Mid-South made an initial shipment to Wacker Neuson of inventory to be

repurchased on June 25, 2020.

       38.      Wacker Neuson accepted the initial shipment but refused to repurchase the

Inventory contained in the shipment and stated that it would not accept any additional shipments

of Inventory.

       39.      As of the date of the filing of this Complaint, Wacker Neuson has refused and

continues to refuse to repurchase the Inventory as required by Kentucky Revised Statutes, §§

365.800 to 365.840 without imposing a unilateral reduction of more than $400,000.

       40.      As a proximate result of Defendant’s actions and its refusal to comply with

Kentucky Revised Statutes, §§ 365.800 to 365.840, Mid-South has been damaged, for which it

sues Wacker Neuson for all relief available under said statutes, including but not limited to an

award equal to one hundred percent (100%) of the net cost of the Inventory, $986,679.25, plus

any freight charges paid by Mid-South; one hundred percent of the current net price of the repair

parts and superseded parts inventory, $4,254.18, plus five percent (5%) for handling, packing

and loading; reasonable attorney’s fees, court costs, and interest on the current net price

computed at the legal rate from the sixty-first day after the initial shipment on June 25, 2020, and

for such other and further relief, both specific and general, to which Mid-South may be entitled

under the premises.

                                COUNT II.
             COMMON LAW INTENTIONAL MISREPRESENTATION/FRAUD

       47.      The allegations contained in the preceding paragraphs are realleged and

incorporated herein by reference as if set forth verbatim.



                                                 8


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 8 of 11 Document 1
       48.      Defendant, in the course of a business transaction in which it had a pecuniary

interest, made representations of a material fact to Mid-South for the purpose of inducing Mid-

South to purchase the Inventory for its Owensboro, Kentucky location that it did not voluntarily

order; that it did not need; and that it had concerns whether it could sell at that location.

       49.      The representation of material fact made by David Murphy of Wacker Neuson

that, in exchange for the agreement to purchase such Inventory, Wacker Neuson would either (1)

accept a return of the Inventory and issue a refund or (2) facilitate the sale of the Inventory to

another Wacker Neuson dealer if Mid-South could not sell it, was false and was known by

Wacker Neuson to be false at the time it was made.

       50.      Mid-South believed the representation was true and justifiably relied upon the

representation made by David Murphy of Wacker Neuson. These representations induced Mid-

South to agree to purchase the Inventory.

       51.      As a proximate result of such justifiable reliance upon the representation made by

Defendant, Mid-South was damaged when Wacker Neuson refused to repurchase the Inventory

or facilitate its sale to another dealer, for which Mid-South sues Wacker Neuson for the sum of

$990, 933.43 and for such other and further relief, both specific and general, to which Mid-South

may be entitled under the premises.

                                         COUNT III.
                                     UNJUST ENRICHMENT

       52.      The allegations set forth in the preceding paragraphs are hereby realleged and

incorporated herein by reference as if set forth verbatim.

       53.      The acts of the Defendant, as alleged above, have resulted and will continue to

result in its unjust enrichment and have damaged Mid-South’s business and business interests



                                                   9


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 9 of 11 Document 1
and, if Wacker Neuson is not required to repurchase Mid-South’s inventory, will allow Wacker

Neuson to continue to be unjustly enriched, to Mid-South’s prejudice and damage, for which

Mid-South sues Wacker Neuson for its pecuniary loss in the amount of $990,933.43 and for such

other and further relief, both specific and general, to which Mid-South may be entitled under the

premises.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays as follows:

       1.      That process issue and be served on the Defendant and that Defendant be required

to answer the Complaint.

       2.      That, upon final hearing, this Honorable Court enter judgment in favor of Plaintiff

against Defendant in Count I in an amount equal to one hundred percent (100%) of the net cost

of its inventory, $986,679.25, plus any freight charges paid by Plaintiff; one hundred percent of

the current net price of the repair parts and superseded parts inventory, $4,254.18, plus five

percent (5%) for handling, packing and loading; reasonable attorney’s fees, court costs, and

interest on the current net price computed at the legal rate from the sixty-first day after the initial

shipment on June 25, 2020, and for such other and further relief, both specific and general, to

which Plaintiff may be entitled under the premises.

       3.      That, upon final hearing, this Honorable Court enter judgment in favor of Plaintiff

against Defendant in Count II in the amount of $990,933.43 plus punitive damages and for such

other and further relief, both specific and general, to which Plaintiff may be entitled under the

premises.

       4.      That, upon final hearing, this Honorable Court enter judgment in favor of Plaintiff

against Defendant in Count III in the amount of $990,933.43 and for such other and further

relief, both specific and general, to which Plaintiff may be entitled under the premises.


                                                  10


            Case 2:20-cv-01899-LA Filed 12/23/20 Page 10 of 11 Document 1
        5.      That Plaintiff be awarded costs and disbursements in this action, including

reasonable attorney’s fees.

        5.      That Plaintiff be awarded pre and post judgment interest on any award of

damages.

        6.      For such other and further relief, both specific and general, to which Plaintiff may

be entitled under the premises.

        7.      Plaintiff demands a trial by jury.

        Dated this 23rd day of December, 2020.

                                               Respectfully submitted,

                                                      MICHAEL BEST & FRIEDRICH LLP


                                                      By: s/ Joseph L. Olson
                                                          Joseph L. Olson, State Bar No. 1046162
                                                          Marie G. Bahoora, State Bar No. 1092689
                                                          790 N. Water Street, Suite 2500
                                                          Milwaukee, WI 53202
                                                          Tele: 414.271.6560
                                                          Fax: 414.277.0656
                                                          Email: jlolson@michaelbest.com
                                                          Email: mgbahoora@michaelbest.com

                                               Attorneys for Plaintiff Mid-South Ag Equipment,
                                               Inc.


216555-0001\29532561.v2




                                                     11


             Case 2:20-cv-01899-LA Filed 12/23/20 Page 11 of 11 Document 1
